Citation Nr: 0706345	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  00-15 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of a head injury to include headaches and residuals of 
fractures of the right mandible and maxilla. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran and S.G. 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, served in the Army 
National Guard to include periods of active duty for training 
from January 1964 to August 1964 and in June and July 1965, 
when he fell off a cliff during a training exercise, 
resulting in a head injury and facial fractures.  The injury 
occurred in West Virginia.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2000 of Department of 
Veterans Affairs (VA) Regional Office (RO). 

In September 2000, the veteran appeared at a hearing before a 
Decision Review Officer.  In March 2004, he appeared at a 
hearing before the undersigned.  Transcripts of the hearings 
are in the record.  

In August 2004, the Board remanded the claim for evidentiary 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directive.  Stegall v. West, 11 Vet. App. 268 
(1998).

After the requested evidentiary development by the Board, in 
a rating decision in May 2006, the RO increased the rating 
for residuals of a head injury to include headaches and 
fractures of the right mandible and maxilla to 10 percent, 
effective from November 17, 1999, the date of receipt of the 
claim for increase. 

In a rating decision in September 2006, the granted service 
connection for chronic ethmoid sinusitis, for optic nerve 
damage with decreased right eye vision, and for mild 
paralysis of the right side of the face.  The grant of 
service connection for chronic ethmoid sinusitis and for 
optic nerve damage with decreased right eye vision resolved 
the claims that were on appeal and the Board no longer has 
appellate jurisdiction of these claims. 



In a statement in June 2006, the veteran raised the claim for 
increase for service-connected post-traumatic stress disorder 
and the claim of service connection for hypertension 
secondary to service-connected post-traumatic stress 
disorder.  He also applied to reopen the claim of service 
connection for sleep apnea.  These matters are referred to 
the RO for appropriate action.  


FINDING OF FACT

The service-connected residuals of a head injury to include 
headaches and residuals of fractures of the right mandible 
and maxilla are not manifested by characteristic prostrating 
attacks or limited jaw motion or impaired masticatory 
function. 


CONCLUSION OF LAW

The criteria for a rating higher than 10 for residuals of a 
head injury to include headaches and residuals of fractures 
of the right mandible and maxilla have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.126(a), 4.130, 
Diagnostic Codes (DCs) 8045, 9304, 8100 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

38 U.S.C.A. § 5103(a) requires that VA notify a claimant of 
the information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant is expected to provide.  VA must request any 
evidence in a claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  In this case, the initial rating 
decisions by the RO occurred before the enactment of the VCAA 
in November 2000.  As VCAA notice was not mandated at the 
time of the initial RO rating decision in March 2000, the RO 
did not err in not providing such notice.  The veteran does 
have the right to VCAA content- complying notice and proper 
subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in July 2002 and in September 2004.  The notice 
included the type of evidence needed to substantiate the 
claim for increase, namely, evidence that the disability had 
increased in severity. The veteran was informed that VA would 
obtain VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to 
submit evidence, which would include that in his possession, 
in support of his claim.  The notice included the general 
provision for the effective date of the claim, that is, the 
date of receipt of the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable.

To the extent that the VCAA notice did not include the degree 
of disability assignable, at this stage of the appeal, when 
the veteran already has notice of the rating criteria, there 
is no reasonable possibility that further notice of the exact 
same information would aid in substantiating the claim, and 
any deficiency as to VCAA compliance regarding this claim, is 
harmless error.  See Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence.  And the claim was readjudicated 
following substantial content-complying notice as evidenced 
by supplemental statement of the case, dated in May 2006.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The duty to assist includes 
providing a medical examination when necessary to make a 
decision on a claim, which has been done.  The RO also 
obtained VA records and records from the Social Security 
Administration.  As the veteran has not identified any 
additional evidence pertinent to the claim and as there are 
no additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.   




REASONS AND BASES FOR FINDING AND CONCLUSION

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage rating represents, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. 

Analysis

The service-connected headaches have been rated, under 38 
C.F.R. § 4.124a, Diagnostic Codes 8045 (brain trauma) and 
9304 (head trauma), which provides a maximum rating of 10 
percent for subjective complaints of headaches.  

The Board has also considered headaches under Diagnostic Code 
8100 (migraine).  Under Diagnostic Code 8100, the criteria 
for the next higher rating, 30 percent, are characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  

Applying the criteria of Diagnostic Code 8100 to the current 
findings: VA records from 2000 to 2006 show complaints of 
chronic headaches (January 2000), daily headaches, lasting 
minutes to days (report of VA examination, dated in January 
2000), frequent headaches, worse than usual, (VA hospital 
admission of one day in April 2000), and headaches in the 
right temporal area (October 2000).  The remainder of the 
records from 2001 to 2006, while documenting complaints of 
headaches, do not document characteristic prostrating 
headaches. 

There are eleven lay statements, dated in September 2000, 
attesting to the veteran's headaches. 

In September 2000, the veteran testified that he had severe 
headaches at least twice a week.  In March 2004, he veteran 
testified that he had headaches every day but had 
incapacitating headaches 2 or 3 times a week.  

On VA examination in September 2004, the veteran complained 
of debilitating headaches 3 to 4 times a week for which he 
has sought emergency room treatment in the past.  

Except for the documented headaches in April 2000 for which 
the veteran was admitted to the hospital for one day, the 
record contains no other documentation of characteristic 
prostrating headaches.  In the absence of such documentation, 
the criteria for a higher rating under Diagnostic Code 8100 
have not been met. 

As for the residuals of fractures of the right mandible and 
maxilla, the criteria for a separate, 10 percent rating for 
residuals of a fracture of the right mandible and maxilla, 
are either nonunion or malunion of the mandible or limited 
motion of the temporomandibular articulation from 31 to 40 mm 
under Diagnostic Codes 9903, 9904, and 9905, respectively, or 
malunion or nonunion of the maxilla under Diagnostic Code 
9916. 

The record shows that during hospitalization in 1965 the 
veteran had open reduction of the maxillary fractures and 
closed reductions of the mandibular fractures. 

In January 2000, X-rays by VA revealed no evidence of 
nonunion or malunion of the mandible or maxilla.  On VA 
dental examination in September 2004, the veteran did not 
complain of any temporomandibular joint dysfunction.  There 
was no limited opening of the jaw or deviation of the jaw 
upon opening or closing.  X-rays revealed no bony or soft 
tissue abnormality.  There was no functional impairment was 
found. 

In the absence of evidence of malunion or nonunion of either 
the mandible or the maxilla or evidence of limited 
temporomandibular articulation, the criteria for a separate 
10 percent for either the residuals of fractures of the right 
mandible or maxilla have not been met. 




Taking into account all the evidence and for the above 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for a rating higher than 10 for 
the residuals of a head injury to include headaches and 
residuals of fractures of the right mandible and maxilla.  38 
U.S.C.A. § 5107(b).


ORDER

A rating higher than 10 percent rating for residuals of a 
head injury to include headaches and residuals of fractures 
of the right mandible and maxilla is denied. 


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


